DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Pub. No. 2010/0273947 to Miyauchi as evidenced by The Effect of Hot Multistage Drawing on Molecular Structure and Optical Properties of Polyethylene Terephthalate Fibers to Haji, Basic Polymer Engineering Data to Rao, and Handbook of Industrial Polyethylene and Technology to Spalding.
Regarding claims 1-18, Miyauchi teaches a hot-melt adhesive conjugate fibers (thermo-fusible conjugate fibers) containing a polyester, such as polyethylene terephthalate (claim 3, 7) as a first component and an olefin polymer, such as polyethylene (claim 3,7) with a melting point lower than the first component as a second component (Miyauchi, abstract, para 0062-0063)  Miyauchi teaches the volume ratio of the second component/first component being 70/30 to 10/90, preferably 60/40 to 30/70 (Id., para 0068).  Miyauchi teaches that the crystallinity of the polyester not be lost when using a copolymer as the polyester (Id., para 0062), thereby establishing crystallinity being import characteristic of the polyester. Miyauchi also teaches the polyester having a birefringence of the polyester first component of less than or equal to 0.150 (Id., para 0061).  Birefringence is related to crystallinity as evidenced by Haji, teaching an empirical relationship between crystallinity of polyethylene terephthalate and birefringence in formula 12 (Haji, abstract, p. 557).  At 0.150 birefringence, the crystallinity is about 36.7%.  Polyethylene terephthalate (PET) is known to have a melting point range of about 250-260°C, as evidence by Rao (Rao (Table 2.4), and high density polyethylene (HDPE) is known to have a melting point of about 130-138°C, as evidenced by Spalding, meaning the melting point of the second component, HDPE, is 10°C or more lower than a melting point of the first component, PET.
Miyauchi teaches a specific embodiment using polyethylene terephthalate having a birefringence of 0.136 as the first component and core and high density polyethylene as the second component and sheath in a volume ratio of 50/50 (Miyauchi, para 0094-0095).  A birefringence of 0.136 equals a crystallinity of about 33.6% (claims 4, 8).  Miyauchi teaches the fiber strength being 1.3 cN/dtex and having an elongation of 176% (Id., Table 1), equating to a ratio of strength at break to elongation at break of 0.007 (claim 2).  
Miyauchi is silent with regards to work load at break of obtained by a tensile test (claim 1).  Regarding the claimed work load at break, in general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art does not explicitly disclose this feature, the claimed properties are deemed to be inherent to the structure in the prior art since Miyauchi teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Miyauchi teaches a hot-melt conjugate fiber (thermo-fusible) having a polyethylene terephthalate core with the same crystallinity as claimed with a polyethylene sheath, such as HDPE, in the same configuration and volume disclosed in the instant invention as acceptable (see disclosure para 0033, 0036) and having a ratio of strength at break to elongation at break within the claimed range. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claims 5 and 9-18, Miyauchi teaches the hot-melt adhesive fiber being used in high strength nonwoven fabric (Miyauchi, para 0067, 0081), which is a product in and of itself.
Additionally, regarding claims 1-18, Miyauchi also teaches a comparative example hot melt conjugate fibers that carded (carded nonwovens, product, claim 5, 9-18) having a core of a polyethylene terephthalate with a birefringence of 0.168 and sheath of high density polyethylene with a fiber strength after redraw of 2.1 cN/dtex and elongation of 57% (Miyauchi, para 0104, Tables 1 and 2), equating to a  ratio of strength at break to elongation at break of 0.037 (claim 2) and crystallinity of about 40.7% (claims 4, 8).  Miyauchi is silent with regards to work load at break of obtained by a tensile test (claim 1).  Regarding the claimed work load at break, in general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art does not explicitly disclose this feature, the claimed properties are deemed to be inherent to the structure in the prior art since Miyauchi teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Miyauchi teaches a hot-melt conjugate fiber (thermo-fusible) having a polyethylene terephthalate core with the same crystallinity as claimed with a polyethylene sheath, such as HDPE, in the same configuration and volume disclosed in the instant invention as acceptable (see disclosure para 0033, 0036) and having a ratio of strength at break to elongation at break within the claimed range. Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 5,106,552 to Goi teaches a polyolefin/polyester composite fiber that is annealed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A GILLETT/Examiner, Art Unit 1789